Exhibit 99.1 REALTY INCOME ANNOUNCES ORGANIZATIONAL CHANGES Sumit Roy Named President SAN DIEGO, CALIFORNIA, December 1, 2015….Realty Income Corporation (Realty Income, NYSE: O), The Monthly Dividend Company®, announced today that Sumit Roy, Chief Operating Officer, has been named President of the company. Mr. Roy has been a valuable contributor to the company and will continue to focus on its operations and chair the Investment Committee as the business continues to grow. Additionally, Neil Abraham has been promoted to Executive Vice President, Chief Investment Officer, overseeing the execution of the company’s investments function and will report to Mr. Roy, who formerly held this title. Previously, Mr.Abraham served as Senior Vice President, Investments and has played an integral role in the company’s acquisition of $1.1 billion in properties during the first three quarters of the year. Effective December 31, 2015, Richard G. Collins will step down as Executive Vice President, Portfolio Management after 25 years of loyal service at the company. During his tenure, Mr. Collins has served in numerous roles, most recently effectively leading the
